Citation Nr: 1018102	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  03-36 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to April 18, 1994, for 
a 100 percent rating for service-connected posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1969 to September 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO redefined the 
Veteran's service-connected psychiatric disability, which had 
been characterized as recurrent major depression and 
dysthymic disorder, as PTSD.  In addition, the RO awarded an 
increased evaluation for this disability from 10 percent to 
100 percent, effective from December 10, 1996.

In a March 2005 decision, the Board denied an earlier 
effective date for the total schedular (100 percent) rating 
for PTSD.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2007, the 
Court issued a Memorandum Decision which set aside the 
Board's March 2005 decision and remanded the issue for 
further adjudication.

In a February 2008 decision, the Board recharacterized the 
issue on appeal, granting an earlier effective date of April 
18, 1994 for the total schedular rating for PTSD and 
remanding the issue of entitlement to an effective date prior 
to April 18, 1994 for a 100 percent rating for PTSD.


FINDING OF FACT

The Veteran has been unable to obtain to maintain gainful 
employment and has been totally isolated due to his service-
connected PTSD since at least May 24, 1993.




CONCLUSION OF LAW

The criteria for an effective date of May 24, 1993, for the 
granting of a 100 percent evaluation for PTSD have been met.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400(o) 
(2009); 4.132, Diagnostic Code 9411 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in October 2002 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  An additional letter was sent in 
September 2008.  The Veteran's claim was subsequently 
adjudicated in a February 2010 supplemental statement of the 
case (SSOC).

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in September 2008, the 
regional office provided the Veteran with notice as to what 
type of information and evidence was needed to establish a 
disability rating and the possible effective date of the 
benefits.  The regional office successfully completed the 
notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records, private treatment 
records and VA examinations and opinions pertinent to the 
issue on appeal.  Additionally, the issue was remanded in 
February 2008 to obtain VA outpatient records for the period 
of April 18, 1993 to April 18, 1994.  The RO received VA 
outpatient records from January 1992 to April 1998.  
Therefore, the available medical evidence and records have 
been obtained in order to make an adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).
 

II.  Entitlement to an Effective Date Prior to April 18, 
1994, for a 100 Percent Rating for Service-Connected PTSD

The Veteran claims that an earlier effective date is 
warranted for his service-connected PTSD.  Currently, the 
effective date for his 100 percent evaluation for PTSD is 
April 18, 1994.

As an initial matter, it is noted that in the February 2008 
decision, the Board found that 38 C.F.R. § 3.114(a) is 
inapplicable in this case, pursuant to Brown (Vola) v. 
Nicholson, 21 Vet. App. 290 (2007).  See February 2008 Board 
Decision.

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
compensation benefits is that the effective date "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400. 

The same general rule pertains to the effective date of an 
award of increased compensation.  An exception to that rule 
applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date." 38 
U.S.C.A. § 5110(b)(2); see 38 C.F.R. § 3.400(o)(2).  In all 
other cases, the effective date will be the "date of receipt 
of claim or date entitlement arose, whichever is later."  38 
C.F.R. § 3.400(o)(1). 

In its August 2007 decision, the Court found that the 
effective date for the Veteran's service-connected PTSD could 
not be prior to October 1991 as it found that the Board's 
September 1991, decision, which granted a 10 percent 
disability rating for the Veteran's psychiatric disorder, was 
final.  See Browder at 270.  

The Court also determined that a VA mental disorders 
examination dated April 18, 1994, constituted an informal 
claim for an increase in benefits.  Id.  Accordingly, April 
18, 1994, is the date of receipt of claim.  Id.

Next, the date of entitlement must be identified.  The Board 
found in February 2008 that the Veteran was entitled to an 
earlier effective date of April 18, 1994, the date of receipt 
of the informal claim.  The issue for entitlement to a date 
prior to April 18, 1994 was remanded to obtain medical 
evidence from the period of one year prior to April 18, 1994.  
Thus, the issue is whether the Veteran is entitled to an 
earlier effective date between the period of April 18, 1993 
to April 18, 1994.

Under the VA regulations pertaining to psychiatric disorders, 
like PTSD, which were in effect prior to April 18, 1994, a 
100 percent rating for PTSD was warranted where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or where there exists totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or where the individual is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1994).  

Significantly, a 100 percent evaluation could be assigned 
under the above rating criteria as long as the Veteran met 
one of three listed criteria: total isolation, gross 
repudiation of reality, and/or unemployability.  See Johnson 
v. Brown, 7 Vet. App. 95, 96 (1994).

In this case, the record contains competent medical evidence 
that the Veteran was entitled to a 100 percent rating for 
PTSD during the one year prior to the date of the claim, 
because he was unemployable and socially isolated as a result 
of PTSD.  

The pertinent medical evidence includes a March 1994 
treatment record which indicates the Veteran preferred social 
isolation and reported that he had suicidal ideation.  
Additionally, a February 1994 treatment note indicated the 
Veteran was unemployed and had suicidal thoughts.  In 
November 1993, the Veteran reported feeling hopeless and that 
he isolated himself from others.  The earliest treatment of 
record between April 18, 1993 and April 18, 1994 was in May 
1993, the Veteran indicated he was having trouble sleeping, 
that he was alone most of the time, and that he had suicidal 
thoughts.

Thus, based upon a thorough review of the voluminous record 
in this case, the Board finds that the evidence is at least 
in equipoise as to whether the Veteran has been unable to 
obtain or retain employment due to PTSD and was socially 
isolated since May 24, 1993.  This is the earliest date, of 
record, which it is ascertainable that an increase in the 
disability occurred during the period of one year prior to 
his informal claim submitted in April 18, 1994.  Hence, an 
effective date of May 24, 1993, is granted for PTSD and the 
award of a 100 percent disability rating therefor.


ORDER

Entitlement to an effective date of May 24, 1993, for the 
award of a 100 percent evaluation for PTSD, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


